          Case 5:21-cv-00111-C Document 21 Filed 07/27/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

THOMAS A. BAKER, III,                         )
                                              )
                     Plaintiff,               )
                                              )
vs.                                           )          No. CIV-21-111-C
                                              )
GARFIELD COUNTRY DETENTION                    )
FACILITY, et al.,                             )
                                              )
                     Defendants.              )

              ORDER ADOPTING REPORT AND RECOMMENDATION

       This civil rights action brought by a prisoner, proceeding pro se, was referred to

United States Magistrate Judge Green consistent with the provisions of 28 U.S.C.

§ 636(b)(1)(B). Judge Green entered a Report and Recommendation on, to which Plaintiff

has timely objected. The Court therefore considers the matter de novo.

       The facts and relevant law are set out in full in the accurate and well-reasoned

recommendation of the Magistrate Judge. No point would be served in repeating that

analysis. Petitioner does not specifically dispute either the factual recitation or the legal

reasoning employed by the Magistrate Judge, but merely disagrees with the conclusions.

There is nothing asserted by the Petitioner which was not fully considered and correctly

rejected by the Magistrate Judge, and no argument of fact or law is set forth in the objection

which would require a different result.

       Accordingly, the Court adopts, in its entirety, the Report and Recommendation of

the Magistrate Judge, and for the reasons announced therein, Plaintiff’s claims against

Defendants Rivers and Austin LNU in their official capacities and against Defendant
          Case 5:21-cv-00111-C Document 21 Filed 07/27/21 Page 2 of 2




Huerta are dismissed for failure to state a claim. The claim for failure to protect against

Defendants Rivers and Austin LNU in their individual capacities remains. A judgment

will enter at the conclusion of the case.

       IT IS SO ORDERED this 27th day of July 2021.




                                            2
